BRANCH, Judge,
dissenting.
I respectfully dissent because I find that the presiding judge of the Superior Court of Cobb County, the judicial officer who made the decision to grant the warrant, had a substantial basis for concluding that probable cause existed to issue the order allowing installation of a GPS device on Jalim Hamlett’s truck. The facts contained in the sworn affidavit submitted as a part of the application for the GPS *235device order were sufficient for the judge to conclude that there was a fair probability that contraband or evidence of a crime would be discovered as a result of monitoring the movements of Hamlett’s truck.
1. (a) Our Supreme Court has reiterated the well-established role of the judicial officer issuing the warrant:
Asearch warrant will only issue upon facts sufficient to show probable cause that a crime is being committed or has been committed. The [judicial officer’s] task in determining if probable cause exists to issue a search warrant is simply to make a practical, common-sense decision whether, given all the circumstances set forth in the affidavit before him, including the “veracity” and “basis of knowledge” of persons supplying hearsay information, there is a fair probability that contraband or evidence of a crime will be found in a particular place.
State v. Palmer, 285 Ga. 75, 77 (673 SE2d 237) (2009) (emphasis supplied). A trial court addressing a motion to suppress performs a “first level of review, guided by the Fourth Amendment’s strong preference for searches conducted pursuant to a warrant” and giving “substantial deference” to the judicial officer’s decision. Id. Moreover,
[although in a particular case it may not be easy to determine when an affidavit demonstrates the existence of probable cause, the resolution of doubtful or marginal cases in this area should be largely determined by the preference to be accorded to warrants.
Id. at 77-78. Appellate courts have a duty “to determine if the [judicial officer] had a ‘substantial basis’ for concluding that probable cause existed to issue the search warrant.” Id. In so doing, we must remember that the judicial officer’s decision “is entitled to substantial deference”; we must also uphold the trial court’s findings of fact unless clearly erroneous. Id. at 78. Finally, appellate review of the validity of a warrant must look to the totality of the circumstances because “probable cause is a fluid concept — turning on the assessment of probabilities in particular factual contexts — not readily, or even usefully, reduced to a neat set of legal rules.” Illinois v. Gates, 462 U. S. 213, 232 (III) (103 SCt 2317, 76 LE2d 527) (1983).
Here, the affidavit prepared by Officer Duncan on August 18, 2010 in support of the application for an order allowing installation of the GPS device on Jalim Hamlett’s truck states that Duncan was *236an officer with nearly 18 years of experience in law enforcement with the City of Atlanta Police Department and that he was then assigned to the Fulton County Multi-Jurisdiction Burglary Task Force, which was investigating burglaries in the metropolitan Atlanta area. Duncan averred that an investigation of a January 2010 burglary showed that Jalim Hamlett and an accomplice sold to a surplus building supply business three dishwashers that had been stolen in a burglary and that Fulton County therefore had issued arrest warrants for Hamlett and his accomplice. Duncan averred that on August 5, 2010, a resident of Northside Drive in Sandy Springs reported a burglary and theft of a television, computers, and jewelry from his home. On the following evening, the Northside Drive victim again contacted the police to report that
an unknown black male knocked at [the victim’s] door and appeared startled when the victim answered. The black male inquired with the victim about grass cutting. It was approximately 8:00 PM and raining at this time. The black male left on foot as the victim followed in his vehicle. The victim reported that the black male entered a pick up truck as a passenger, driven by an unknown person. The victim followed the pick up truck and obtained [the Georgia tag number].
Duncan averred that the tag number proved to be registered to Jalim Basheer Hamlett of Smyrna on a 1998 GMC Sierra pickup truck, which, it was determined was located at Hamlett’s address in Smyrna at the time. Duncan concluded his affidavit by stating that he believed Hamlett and other unknown accomplices were involved in burglaries in the Atlanta metro area, and he requested authorization from the court to install and monitor a GPS signaling device on the truck “to assist in surveillance of the vehicle and its occupants in efforts to identify accomplices and possible fencing locations of stolen goods and lead Police to the arrest of Jalim Basheer Hamlett.”
Duncan applied to the Superior Court of Cobb County18 for the GPS tracking order, and the matter was considered by the presiding judge. The judge held that, based on the affidavit, probable cause existed to believe that Hamlett and unknown others had committed the crimes of burglary, theft by taking, and theft by receiving; that the *237subject vehicle would be used by Hamlett and others as their means of transportation, including for illegal activity; and that relevant information such as the location of the subject vehicle would be obtained by the use of a tracking device that would be material and relevant to the ongoing investigation.
The presiding judge had a substantial basis for concluding that probable cause existed to issue an order allowing the GPS device to be placed on Hamlett’s truck. Duncan presented the judge with some evidence linking Hamlett to two burglaries: in one Hamlett sold stolen merchandise; in the other two men in Hamlett’s truck appeared at the scene of a burglary the following night under suspicious circumstances. An officer is authorized to make reasonable inferences from the gathered facts when concluding that there is fair probability that a warrant will lead to discovery of evidence of a crime. See generally Marlow v. State, 288 Ga. 769, 770 (2) (707 SE2d 95) (2011). With regard to the earlier burglary, the officer was allowed to infer that Hamlett would need a truck to move three dishwashers and that he might use his personal truck to do so. With regard to the later burglary, the officer was allowed to infer that Hamlett was one of the two men who drove in Hamlett’s truck away from the house that had been burglarized the day before and who appeared at that same house under suspicious circumstances, which leads to an inference that Hamlett returned to the scene to consider an additional burglary. And both incidents involved the theft of appliances. Altogether, the officer was authorized to conclude, as he did in the affidavit, that Hamlett and other unknown accomplices were involved in' a series of ongoing burglaries using Hamlett’s truck.
These facts and reasonable inferences combine to form a reasonable basis for the officer to conclude that there was a fair probability that contraband or evidence of a crime would be discovered as a result of monitoring the movements of Hamlett’s truck. Thus, after giving substantial deference to the presiding judge’s decision to grant the warrant and considering the strong preference for searches conducted pursuant to a warrant, it is clear that the judge had a substantial basis for concluding that probable cause existed in this case to issue the order authorizing a GPS tracking device to be attached to Hamlett’s truck.
(b) None of the evidence presented at the hearing on Hamlett’s motion to suppress was sufficient to undermine the validity of the affidavit. In this case, although it was the State’s burden to prove the lawfulness of the warrant, the burden of producing evidence to challenge the validity of the warrant shifted to Hamlett once the State produced the warrant and the supporting affidavit establishing *238probable cause:
Although the burden of proving the lawfulness of a warrant is upon the State, and that burden never shifts to the defendant, when a motion to suppress is made on one of the three statutory grounds enumerated in OCGA § 17-5-30 (a) (2)[19]..., the State satisfies its initial burden by production of the warrant and its supporting affidavit, and by showing either by those documents or by other evidence that the warrant is not subject to the statutory challenge alleged. The burden of production then shifts to the defendant to produce evidence to support his challenge.
Jones v. State, 292 Ga. 656, 664-665, n. 13 (740 SE2d 590) (2013) (citations and punctuation omitted). See also Watts v. State, 274 Ga. 373, 375 (2) (552 SE2d 823) (2001).
The majority contends five items of evidence support its conclusion that the detective’s affidavit failed to provide a sufficient basis from which the Cobb County court could find probable case sufficient to authorize the warrant: (1) that Officer Duncan admitted that at the time he executed the affidavit, there was no evidence that Jalim had been involved in the “actual burglary of the business in January 2010” nor evidence that his truck had been used in that burglary; (2) that he admitted that there was no evidence that either Jalim or his truck had been at the scene of the August 5 burglary on Northside Drive; (3) that the Northside Drive victim never identified the man who came to his home on the day after the burglary as either of the appellants; (4) that it is undisputed that the man who approached the Northside Drive homeowner on the day after that burglary “committed no crime” that day; and (5) that although the affidavit asserted that the GPS device could lead to Hamlett’s arrest, the officers already had a seven-month-old arrest warrant for him.
What the majority has done is selected a handful of facts, construed them in favor of the appellant, disallowed all reasonable inferences that can be drawn from the facts in the affidavit, failed to recognize the objective of the warrant, and failed to give substantial deference to the superior court judge’s decision to grant the warrant.
Most importantly, the majority fails to recognize that the objective of the warrant was not to solve either crime or simply to arrest *239Hamlett but to identify accomplices and possible fencing locations of stolen goods and lead police to the arrest of Jalim Basheer Hamlett for, potentially, two or more burglaries. A reasonable person, and especially an officer with 18 years of experience who works for a multi-jurisdiction burglary task force, can reasonably infer from the objective facts that Hamlett was not just a suspect for receiving or selling stolen goods in connection with the January 2010 incident, but that he might in fact be the burglar and might have needed his truck to transport three dishwashers. Then after becoming a suspect in that incident, the suspicious activity of two men in Hamlett’s truck knocking on the door of a home that had just been burglarized the night before, is a basis for inferring that Hamlett could be a suspect in that burglary as well. In addition, other persons appeared to be involved in both incidents. In short, none of the facts cited by the majority, either separately or collectively, undermine the facts presented by Officer Duncan in the affidavit nor undermine the presiding judge’s determination that probable cause to issue the warrant existed.
[A]fter-the-fact scrutiny by courts of the sufficiency of an affidavit should not take the form of de novo review. A [judicial officer’s] determination of probable cause should be paid great deference by reviewing courts. A grudging or negative attitude by reviewing courts toward warrants is inconsistent with the Fourth Amendment’s strong preference for searches conducted pursuant to a warranty and] courts should not invalidate warrants by interpreting affidavits in a hypertechnical, rather than a commonsense, manner.
Illinois v. Gates, 462 U. S. at 236 (III) (citations and punctuation omitted).
(c) The majority’s single citation of precedent in support of its conclusion that the affidavit was insufficient is distinguishable, both on the facts and on the law.
In State v. Brantley, 264 Ga. App. 152 (589 SE2d 716) (2003), two people were struck by gunshots from a white van on October 14,2001, and one victim identified Brantley as the driver of the van, which had been rented in Brantley’s name with a Michigan address. Id. at 153. The abandoned van was recovered along with a gun found therein, and an arrest warrant was issued for Brantley. Id. Two months later, an informant told police that Brantley was back in town and believed to be staying at a townhouse owned by his brother. Id. After observing Brantley at that location, officers placed the house under surveillance *240and sought a warrant to search the townhouse for evidence related to the shooting that occurred two months earlier. Id. This Court affirmed the trial court’s decision, which was based on undisputed evidence, to suppress the evidence obtained in the ensuing search of the townhouse because there was no evidence linking the townhouse to the earlier crime:
There was no evidence presented that Brantley lived at the townhouse before or during the time the crime occurred. There was no evidence that he may have visited the townhouse at some point in October when the crime occurred.
Id. at 155. This Court found that the evidence of the shootings was stale with regard to the possibility of finding evidence at Brantley’s brother’s townhouse two months later. Id.
Thus in Brantley, the officers were investigating a single crime and were attempting to search a townhouse that had no connection with that two-month-old crime other than that the defendant was seen at that location. At the time Duncan prepared the affidavit in the present case, there were already two unsolved burglaries that appeared to be connected to Hamlett and his truck, and “when the sworn testimony indicates the existence of an ongoing activity, the passage of time becomes less significant than would be the case with a single, isolated transaction.” Lewis v. State, 255 Ga. 101, 104-105 (2) (335 SE2d 560) (1985). See also State v. Luck, 252 Ga. 347 (312 SE2d 791) (1984) (the determination of staleness is included in the totality of circumstances). In the present case, the two separate burglaries that occurred seven months apart, both of which were linked to Hamlett, were being investigated by an officer working for the MultiJurisdictional Burglary Task Force. The information about the January 2010 incident was therefore relevant to an effort to determine if Hamlett and others were involved in a series of burglaries, and, therefore, Brantley is distinguishable.
(d) Jalim Hamlett also contends that the Cobb County court was not authorized to issue a GPS tracking warrant that allowed officers located in another county to track his truck outside of Cobb County. But Hamlett has provided no applicable authority to support his argument. Hamlett relies solely on Luangkhot v. State, 292 Ga. 423 (736 SE2d 397) (2013). In Luangkhot, the Supreme Court interpreted the Georgia wiretap statute, OCGA § 16-11-64, which incorporates by reference the “terms, conditions, and procedures provided for by” the federal wiretap statute, and determined that based on federal *241statute and case law, “superior courts do not currently possess the authority to issue wiretap warrants for interceptions conducted outside the boundaries of their respective judicial circuits.” Id. Hamlett has not shown that either the Georgia or federal wiretap statutes apply to GPS tracking devices. See generally United States v. Jones, _U. S._(132 SCt 945, 181 LE2d 911) (2012) (“To date, however, Congress and most States have not enacted statutes regulating the use of GPS tracking technology for law enforcement purposes. The best that we can do in this case is to apply existing Fourth Amendment doctrine and to ask whether the use of GPS tracking in a particular case involved a degree of intrusion that a reasonable person would not have anticipated.”) (Alito, J., concurring in judgment). Thus, Hamletthas no authority to support his contention, and we find none; this contention of error is therefore without merit.
Jalim Hamlett having made no other assertion of error in connection with the use of the GPS device or the initiation of the traffic stop, I would conclude that the officer making the traffic stop was authorized do so by the observed traffic violations and by the information that the truck was involved in an ongoing burglary investigation.
2. Salim and Jalim Hamlett also contend that the trial court erred by denying their motion to suppress because they were unreasonably detained in violation of their constitutional rights after the officers stopped the truck. They argue that the officers continued to detain them after the conclusion of the traffic stop for four hours without reasonable suspicion of criminal activity before they were formally arrested. There is no merit to this enumeration, and therefore the decision of the trial court j udge to deny the motion to suppress should be upheld.
Following the hearing on the defendants’ motion to suppress, the trial court found the State’s witnesses credible and the State’s evidence material and relevant. The defense offered no evidence other than the cross-examination of the State’s witnesses. “[Wjhere the evidence is uncontroverted and no question regarding the credibility of witnesses is presented, the trial court’s application of the law to undisputed facts is subject to de novo appellate review. [Cits.]” Vansant v. State, 264 Ga. 319, 320 (1) (443 SE2d 474) (1994).
With regard to J alim Hamlett, the officers already had a warrant for his arrest in connection with the January 2010 incident, and Hamlett does not challenge the validity of that arrest warrant. Accordingly, the officers had probable cause to arrest Jalim Hamlett at the time they stopped him in his truck. Jalim Hamlett’s detention was therefore supported by probable cause, and he can show no possible unreasonable detention.
*242With regard to both Hamletts, as shown below, at or shortly after the time the officers stopped the truck, they had all of the information detailed in Division 1 as well as information that the truck might have been used in an additional burglary that night. Based on that information, the officers therefore had probable cause to arrest both Hamletts at or shortly after the time of the traffic stop, well before they were formally arrested. The trial court found no unreasonable detention. The trial court’s order is correct and, accordingly, I would conclude that the Hamletts were not unreasonably detained without probable cause.
The facts show that on August 30, 2010, Officer Duncan and Officer Levy became aware that the GPS tracking information showed that Hamlett’s truck stopped in the vicinity of 5000 Rebel Trail in Sandy Springs for 28 minutes. Levy issued a be on the lookout (BOLO) on the truck and dispatched officers to the address. Officer Beran was sent to investigate the Rebel Trail address in response to an alarm at the location and information about the presence of Hamlett’s truck in the vicinity. No one was home when Beran arrived at 9:53 p.m., but Beran found two unlocked doors at the rear of the house and an open door inside the garage. Beran then opened a rear door and the house alarm went off for a second time. After another officer arrived, Beran entered the house and saw that it had been ransacked. Beran stayed at the house for three-and-a-half hours until the owner, who had been in Macon, arrived.
While on patrol, Officer Jonathan Williams of the Sandy Springs Police Department heard the BOLO on the truck and learned that it was being tracked and that it was located in the 5000 block of Rebel Trail in Sandy Springs. Williams continued to receive radio updates on the location of the truck, which had begun to move, as he attempted to, and eventually did, intercept it. Williams also noticed that a brake light was out and that the truck had an improperly affixed and out-of-date drive-out tag. At about 9:53 or 9:54 p.m., during the pursuit, Williams received information that an alarm went off at 5000 Rebel Trail.
Levy made the decision to stop the truck and apparently communicated that decision to Williams. After allowing back-up officers to catch up, Williams made the traffic stop at approximately 9:55 to 9:57 p.m. based on the traffic violations and the notice that the truck was being tracked by other officers. After the stop, Williams observed items in plain view in the bed of the truck including a hand truck, boxes of exterior home lights, hedge clippers, and a roll of duct tape. Officers took the Hamletts and Kareem El-Amin into custody and to the police department about 30 to 35 minutes after the stop. The Hamletts and El-Amin were in custody for investigation purposes at *243that point in time; they were handcuffed and not free to leave. A search of the interior of the truck incident to arrest revealed gloves, a jewelry box, a head lamp, and a crowbar.
Decided July 16, 2013
Zell & Zell, Rodney S. Zell, for appellant.
Paul L. Howard, Jr., District Attorney, David K. GetachewSmith, Assistant District Attorney, for appellee.
Thus, at the time of the traffic stop, the officers had probable cause to believe that the truck was used in the third of an ongoing series of burglaries in Sandy Springs. With regard to the third incident, the officers knew at the time of the traffic stop that an alarm had gone off at 5000 Rebel Trail, that the house had been ransacked, that Hamlett’s truck was in the vicinity of that house for 28 minutes leading up to the time of the alarm; and that the truck contained items that could have been taken from the Rebel Trail house. This information together with the information presented in the warrant affidavit was sufficient to establish probable cause to stop and detain the men in the truck for suspicion of having committed burglary.
I am authorized to state that Presiding Judge Andrews and Judge Ray join in this dissent.

 Duncan testified that Hamlett’s residence and the address listed on his truck registration was located in Smyrna, Cobb County, and that the two burglaries referred to in the affidavit occurred in Fulton County, but that Duncan sought the warrant in Cobb County because of the location of the truck, which he confirmed was located in Cobb County.


 OCGA § 17-5-30 (a) (2) provides that a defendant may challenge a warrant on the grounds that “[t]he search and seizure with a warrant was illegal because the warrant is insufficient on its face, there was not probable cause for the issuance of the warrant, or the warrant was illegally executed.”